Citation Nr: 0722790	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-12 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from February 
1992 to December 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for PTSD.  

The medical evidence of record reveals varying diagnoses of 
psychiatric disabilities to include PTSD, anxiety disorder, 
and major depression.  The Board has rephrased the issue as 
above, because the veteran's claim appears to be that he is 
entitled to service connection for a psychiatric disability 
which is related to a personal assault which occurred during 
active service.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2006); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  38 
C.F.R. § 3.304(f).  Furthermore, if the veteran did not 
engage in combat with the enemy, or if the claimed stressors 
are not related to combat, then the veteran's testimony alone 
is not sufficient to establish the occurrence of the claimed 
stressors, and that testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  Service department records must support, and not 
contradict, the veteran's testimony regarding noncombat 
stressors. Doran v. Brown, 6 Vet. App. 283 (1994). If the 
veteran was not engaged in combat, corroborative evidence of 
his claimed inservice stressors must be introduced. 

In this case, the veteran contends that noncombat-related 
stressors caused his PTSD.  Specifically, he asserts that, 
while stationed in Guantanamo Bay, Cuba from 1992 to 1993, he 
was sexually assaulted by another service member.  As the 
veteran's claimed stressors do not involve being engaged in 
combat with the enemy, his lay testimony alone is not enough 
to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  To that end, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed inservice stressors.  See Moreau, 9 
Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

Because the veteran's claimed stressors allege trauma of a 
sexual nature, the Board notes that in Patton v. West, 12 
Vet. App. 272, 278 (1999), the Court specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17.  Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of inservice trauma may find it difficult to produce 
evidence to support the occurrence of the stressor. It is 
often necessary to seek alternative evidence.  Id.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (3) provides that if a PTSD claim is based 
on inservice personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on inservice personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f) (3).

Recent private and VA medical records reveal that the veteran 
has received psychiatric treatment.  However, there are 
several differing diagnoses including:  PTSD, anxiety 
disorder, and major depression.  Some of the history 
indicated in these records does mention an alleged sexual 
assault during active service.  These records also indicate a 
history of the veteran having been sexually abused as a child 
between the ages of 7 and 11.  

The evidence of record reveals that the veteran served in the 
Navy from February 1992 to December 1997.  Service personnel 
records further confirm that he was stationed at the U.S. 
Naval Base at Guantanamo Bay, Cuba from June 1992 to December 
1993.  His claim is that during this time he was sexually 
assaulted by another sailor, who received Article 15 non-
judicial punishment for the offense.  He also claims that he 
underwent counseling for psychiatric problems resulting from 
the assault during active service.  He further stated that 
while copying his service medical records he removed the 
counseling entries because he was embarrassed about them.

On initial review the Board finds it questionable that a 
service member who perpetrated a sexual assault would only 
receive Article 15 non-judicial punishment (Captain's Mast)  
for the offense.  By the veteran consistently referring to 
the incident as a "sexual assault" without providing any 
more details, it implies that an aggravated sexual assault 
which would be defined criminally as "rape" or "sodomy" 
occurred.  However, in March 2004 a letter was submitted on 
the veteran's behalf by the former Division Officer who was 
the veteran's supervisor during his duty in Guantanamo Bay, 
Cuba.  This letter states that the perpetrator was a first 
class petty officer who tied up the veteran and pulled his 
pants down and "made indecent gestures" towards the 
veteran.  This explanation of the incident sheds better light 
on the actual incident which occurred during service.  The 
Board finds that it is plausible that such an incident, would 
be handled at a Captain's Mast rather than criminally through 
a Court Martial.

The letter from the veteran's former Division officer does 
provide evidence to support that the claimed stressor 
occurred.  Moreover, there are lay statements from other 
service comrades which confirm that the veteran voiced 
suicidal thoughts and received some counseling, subsequent to 
the assault, during active service.  

The evidence does show that an incident did occur to the 
veteran during active service.  Based upon the veteran's 
history of being molested as a child, it is certainly 
possible that the incident during service has either caused 
or contributed to the veteran's current psychiatric 
disorders.  However, a Compensation and Pension examination 
has not been conducted to ascertain if this is the case.  
This should be done.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Gainesville, the VA 
Outpatient Center in Jacksonville and the Vet Center in 
Jacksonville.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the veteran 
that are dated from January 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the veteran that are dated 
from January 2006 to the present.  Also 
attempt to obtain any other evidence that 
the veteran identifies as pertinent to his 
claim during the course of the remand, 
provided that the appropriate 
authorization form is provided to VA.  

2.  The veteran should be accorded the 
appropriate VA psychiatric examination to 
determine the exact diagnosis, if any, of 
any current psychiatric disorder found to 
be present.  The examiner should conduct 
the examination with consideration of the 
criteria for post-traumatic stress 
disorder.  The examination report should 
include a detailed account of all 
pathology found to be present.  If there 
are different psychiatric disorders than 
post-traumatic stress disorder, the 
examiner should so note, if possible, 
which symptoms are associated with each of 
the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  If a diagnosis of post-
traumatic stress disorder is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  

For the Examiner:

a)  The veteran claims that he 
developed a psychiatric disorder, 
including PTSD, as a result of 
personal assault during service.  The 
evidence shows that he was tied up by 
a supervisor, his pants were pulled 
down, and suggestive gestures were 
made towards him.  

b)  The veteran's recent medical 
history indicates that he was 
sexually molested as a child between 
the ages of 7 and 11 years old.  

c)  The examiner is requested to 
answer the following questions:

*	Does the veteran have PTSD or 
another psychiatric disorder?

*	Does the evidence support the 
veteran's allegations of 
suffering a personal assault 
during service?

*	If the veteran has PTSD or 
another psychiatric disorder, is 
it related to, or caused by the 
incident in service described 
above?

*	Did the veteran have a pre-
existing psychiatric disorder as 
the result of his being molested 
as a child, and if so was that 
disorder aggravated by the 
incident during service?  


The report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation are to be accomplished.  
The diagnosis should be in accordance with 
the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner and reviewed in conjunction 
with the examination.  

3.  Following the above, readjudicate 
the veteran's claim for service 
connection for a psychiatric disorder 
to include PTSD. The RO is reminded to 
comply with 38 C.F.R. § 3.304 (f) (3) 
and the appropriate provisions of 
Manual M21-1 because the claim involves 
allegations of "personal assault."  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

